                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

CLARK KENT JONES,

                Plaintiff,
                                                   File no: 1:15-CV-925
v.
                                                   HON. ROBERT J. JONKER
UNKNOWN LEITER, et al.,

                Defendants.
                               /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on February 13, 2019 (ECF No. 89).           The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 89) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that plaintiff’s motion for settlement (ECF No. 78) is

DENIED.

        IT IS FURTHER ORDERED that defendant Leiter’s motion for summary judgment (ECF

No. 80) is DENIED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that a second amended case management order shall issue.


Date:   March 11, 2019                     /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE
